Citation Nr: 0840621	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-11 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

2.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966 and from July 1967 to December 1975.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2005 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
assigned a temporary total rating of 100 and a 50 percent 
rating, effective June 1, 2005; however, the RO denied the 
veteran's claim for a total rating for compensation based on 
individual unemployability (TDIU).  He perfected a timely 
appeal to that decision.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran's service-connected PTSD is currently manifested 
by ongoing symptoms of depression, anxiety, difficulty 
sleeping due to recurring nightmares, flashbacks, intrusive 
recollections, anger problems, social isolation, difficulty 
with interpersonal relationships, and Global Assessment of 
Functioning (GAF) scores ranging from 40-48, resulting in 
occupational and social impairment with deficiencies in most 
areas.  


CONCLUSION OF LAW

PTSD is 70 percent disabling.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.130, Code 9411 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in May 2005 from the RO to the veteran which was 
issued prior to the RO decision in July 2005.  An additional 
letter was issued in April 2007.  Those letters informed the 
veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The veteran was 
also afforded a VA compensation examination in June 2005.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It also appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development. Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish an increased rating for PTSD, given 
that he has been provided all the criteria necessary for 
establishing higher evaluations, and considering that the 
veteran is represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004).  To that 
extent that there has been any presumed prejudicial 
preadjudicative notice error, if any, it did not affect the 
essential fairness of the adjudication now on appeal.  

In light of the favorable disposition of the issue, and the 
adequate VCAA notices provided to the veteran regarding his 
claim for an increased rating, the Board finds that the 
veteran is not prejudiced by proceeding with rendering a 
decision at this time.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  


II.  Factual Background.

By a rating action in August 2001, the RO granted service 
connection for PTSD; a 30 percent disability rating was 
assigned, effective October 14, 1998.  

The veteran's claim for an increased rating for PTSD (VA Form 
21-4138) was received in March 2005.  Submitted in support of 
the veteran's claim were VA progress notes dated from 
February 2005 through May 2005.  During a clinical visit in 
February 2005, the veteran complained of chronic anxiety, 
depression, and anger problems.  It was noted that he also 
had recurrent intrusive memories of war, difficulties falling 
asleep, difficulties with relationships, and social 
isolation.  Following a mental status examination, the 
examiner reported a diagnosis of PTSD of moderate to severe 
severity; a GAF score of 40 was assigned.  Subsequently, the 
veteran continued to be followed at a VA clinic for anger 
management.  The veteran was admitted to a VA PTSD 
residential rehabilitation program in February 2005.  Upon 
admission, the veteran complained of chronic anxiety, 
depression, low self-esteem, and anger problems.  He stated 
that he suffers from guilt from seeing children getting 
killed; he reported recurrent, intrusive memories of the war.  
The veteran also reported social isolation; he has problems 
with relationships, problems with grief, difficulty trusting, 
and problems dealing with authority.  During hospitalization, 
he attended milieu therapy and anger management, and group 
therapy dealing with relationships.  He was discharged in 
April 2005; the diagnosis was PTSD, moderate to severe, and 
he was assigned a GAF score of 46.  

The veteran was afforded a VA compensation examination in 
June 2005, at which time it was noted that he continued to 
experience nightmares, flashbacks on a daily basis, intrusive 
thoughts, and feelings of depression.  It was also noted that 
the veteran indicated that his symptoms had improved somewhat 
with participation in the PTSD program.  The veteran 
indicated that he has been unemployed for 12 years due to his 
PTSD symptomatology; he related his unemployability to his 
psychiatric and medical conditions.  The veteran was married 
once and has one son.  The veteran reported little 
interaction with others; he stated that he had no activities 
or leisure pursuits.  There was no history of violence or 
assaultiveness; there was also no history of suicide 
attempts.  

On mental status examination, it was observed that the 
veteran's personal hygiene was fair.  Speech was normal rate 
and tone.  There's no pressure of speech, loosening of 
associations or flight of ideas.  The veteran's mood was 
depressed, his affect was sad.  He denied auditory and visual 
hallucinations.  He also denied suicidal or homicidal intent.  
No paranoia or delusions were noted.  Cognitive testing was 
unremarkable.  The diagnosis was PTSD, and the current GAF 
score was 45, and 48 in the past year.  The examiner stated 
that the veteran's PTSD was better following participation in 
the PTSD program; however, he continued to have significant 
PTSD symptoms which are complicated by multiple medical 
conditions that have made him unemployable.  The examiner 
noted that specific PTSD symptoms present included 
nightmares, flashbacks, intrusive thoughts, isolation, 
numbing of feelings, avoidance of other veterans and 
heightened psychological arousal.  The examiner stated that 
the PTSD symptoms occur on a daily basis and are moderate to 
severe in nature.  The examiner further stated that the 
veteran was unemployable due to PTSD and his multiple medical 
conditions.  


III.  Legal Analysis-I/R PTSD.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2008).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating. Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2008).  In addition, a disability rating may require re- 
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2008).  Finally, in cases where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The Secretary, acting within his authority to "adopt and 
apply a schedule of ratings," chose to create one general 
rating formula for mental disorders.  38 U.S.C. § 1155; see38 
U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general 
formula to be used in rating more than 30 mental disorders, 
there can be no doubt that the Secretary anticipated that any 
list of symptoms justifying a particular rating would in many 
situations be either under- or over-inclusive.  The 
Secretary's use of the phrase "such symptoms as," followed 
by a list of examples, provides guidance as to the severity 
of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation. This 
construction is not inconsistent with Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The evidence considered in determining the 
level of impairment under § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  See38 C.F.R. § 4.126 (2008).  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Mauerhan v.Principi, 16 Vet. App. 436 (1992).  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3 (2008).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The evidence of record indicates that the veteran has 
experienced increased and severe symptoms of PTSD.  Given the 
depth and persistence of the veteran's difficulty sleeping 
due to recurring nightmares, flashbacks, intrusive thoughts, 
anger problems, depression, anxiety, and social isolation, 
the Board finds that his PTSD symptomatology has more closely 
approximated the criteria for a 70 percent since the 
inception of this appeal.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.7 (2008).  The evidence of avoidance of social 
interaction is probative of difficulty adapting to stressful 
situations.  During his period of hospitalization from 
February 2005 through April 2005, the veteran reported 
problems with nightmares, intrusive memories of the war, 
depression, problems dealing with anger, and problems with 
relationships.  His recent GAF scores raging from 40-48 is 
evidence of serious impairment in social or occupational 
functioning consistent with the other evidence.  
Significantly, following the VA examination in June 2005, the 
VA examiner described the veteran's PTSD as chronic and 
moderate-severe; he added that the veteran's PTSD symptoms 
were complicated by multiple medical conditions which have 
made him unemployable.  Ultimately, he demonstrates 
occupational and social impairment with deficiencies in most 
areas; thus, the schedular criteria for a 70 percent 
evaluation have been approximated.  

However, the veteran is not shown to have symptoms that are 
of such severity as to result in a total occupational and 
social impairment to warrant the highest possible rating of 
100 percent.  Significantly, while the veteran has reported 
persistent intrusive recollections, the mental status reports 
on psychological evaluation and examination did not find 
hallucinations or delusions, or give the impression that the 
intrusive recollections were hallucinatory in character or as 
disabling as persistent delusions or hallucinations.  He does 
not manifest or nearly manifest the behavioral elements of 
100 percent disability.  There is no documented instance of 
grossly inappropriate behavior.  There is no report of any 
episodes of inability to perform activities of daily living.  
There is no clinical evidence of actual disorientation to 
time and place.  There is no documentation of loss of memory 
of the names of close relatives, his occupation, or of his 
own name.  Taking the evidence all together, the 
preponderance of it is against a rating higher than 70 
percent.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2008).  

There is no documentation of loss of memory of the names of 
close relatives, his occupation, or of his own name.  In 
essence, total occupational and social impairment is not 
shown.  Taking the evidence all together, the preponderance 
of it is against a rating higher than 70 percent.  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2007).  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Indeed, the Board finds 
that the veteran's PTSD symptoms, to specifically include his 
avoidance of social interaction, difficulty adapting to 
stressful social and work situations, and significant 
difficulty in establishing and maintaining effective work and 
family relationships, more nearly approximate the level of 
disability contemplated by the 70 percent rating.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7 (2007).  

The Board is aware that the GAF scores have varied during the 
appeal period.  The veteran's GAF score has been assessed at 
worst, as 40, which indicates some impairment in reality 
testing or communication or major impairment in several 
areas.  This score was reported during a clinical visit in 
February 2005; however, there is no indication that the 
veteran has displayed impairment of reality testing or 
communication, nor was there evidence of total occupational 
and social impairment characterized by gross impairment in 
thought processes or communication, delusions or 
hallucinations, inability to perform activities of daily 
living, disorientation, or profound memory loss.  Rather, the 
evidence as a whole points to serious symptoms or serious 
impairment in social and occupational functioning, as 
supported by other GAF scores of record as well as the 
objective evidence.  Although the GAF of 40 is evidence that 
must be considered, such is inconsistent with the other 
evidence of record, and such score is accorded less probative 
value.  Moreover, the record does not establish that the 
veteran suffers from totally incapacitating symptoms or that 
there is total occupational and social impairment.  
Accordingly, the Board finds that the appropriate rating for 
the veteran's PTSD is 70 percent.  

Also, although the veteran's employment history is adversely 
affected by his service-connected PTSD, the Board finds that 
the application of the rating schedule is adequate and 
practical in this case.  That is, in the absence of evidence 
of marked interference with employment due to the veteran's 
psychiatric disability alone, repeated hospitalization, or 
evidence that the disability is otherwise so exceptional or 
unusual as to render application of the regular schedular 
standards impractical, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b) (1) for assignment of more than a 70 
percent rating on an extra-schedular basis.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Entitlement to an evaluation of 70 percent for PTSD is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).   

A preliminary review of the record with respect to the 
veteran's claim for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities discloses a need for further development prior 
to final appellate review.  

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.  

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, an extra-schedular total rating may also be 
assigned on the basis of a showing of unemployability, alone.  
See 38 C.F.R. § 4.16(b) (2008).  

The Board notes that it may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (Court) specifically stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service- 
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (2008); Beaty, 6 Vet. App. 
at 538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The veteran underwent a VA compensation examination in June 
2005 to determine the severity of his PTSD; at that time, the 
examiner stated that the veteran was unemployable due to PTSD 
and his numerous medical conditions.  There is no indication 
as to whether the medical conditions that contribute to cause 
unemployability are service connected disabilities.  The 
Board finds that the veteran should be afforded an 
appropriate VA examination to determine whether he is unable 
to secure or maintain gainful employment as a result of his 
service-connected disabilities.  See Friscia, supra.  

The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of his claims.  38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notices of the date and time of 
the examination sent to the veteran by the pertinent VA 
medical facility.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:


1.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the effect of his service-
connected compensable disabilities on his 
employability.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the veteran is unable to 
secure or maintain substantially gainful 
employment solely as a result of his 
service-connected disabilities.  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.  

2.  The AOJ must correctly comply with 38 
C.F.R. § 3.655.  (The veteran is informed 
that if he fails to report for the 
examination, without good cause, the 
claim shall be denied.)  

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
a total compensation rating based on 
individual unemployability.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  No action is 
required of the veteran until he receives further notice.  
The purposes of this REMAND are to further develop the record 
and to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


